The judgment in this case was heretofore reversed, and the prosecution ordered dismissed, because the information did not conclude, "against the peace and dignity of the State," as required by the terms of Art. 5, Sec. 12, of the Constitution. Subsequently the State moved a rehearing, and showed to the court that the information was incorrectly copied into the transcript, and that it did conclude as required by the terms of the Constitution. Upon this showing the rehearing was granted, and the case stands now for decision upon the record. There is in the record what purports to be a statement of facts, signed by the attorneys, but not approved by the court. As presented to us, this statement of facts cannot be considered. A motion to continue the case was presented by the appellant, on account of the absence of the testimony of one Neal, by whom appellant expected to prove that there was an interregnum in the publication of the result of the local option election, for a violation of which he was convicted, in a newspaper called "The Dublin Leader." Another bill of exceptions shows that this result of the election was published the required time in another paper, known as "The Empire." This was a sufficient publication of the order declaring the result of said election, and it was not necessary that it should have been published in another paper. Therefore, it is immaterial that there was an interregnum in publishing it in the "Dublin Leader." The order of the court in regard to holding the election, declaring the result thereof and the publication of the same, were all properly admitted in evidence. The objections to the admission of this testimony are not well taken. Nor is there any force in the objection to the admission of these matters, that the minutes of the special term of court at which these orders were entered were not signed by the presiding judge. This was not necessary to their validity. This has been the *Page 5 
settled rule in Texas since the case of Cannon v. Hemphill,7 Tex. 184. The court instructed the jury as to the legal effect of the orders and decrees under which said local option election was held, and in formed them that such orders and decrees were prima facie correct. This charge was excepted to, and a bill of exceptions reserved. There is no merit in appellant's contention. The charge was correct. It is the duty of the court to construe such judgments, orders and decrees. See, Irish v. State, 34 Tex.Crim. Rep.. We have read the evidence found in what purports to be a statement of facts, and, if it could be considered, we would unhesitatingly hold that it amply supports the conviction. But, as before stated, it not being approved by the trial judge, said statement of facts cannot be considered. The motion for a rehearing is granted, and the judgment is affirmed.
Affirmed.